Citation Nr: 0311901	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cancer of the base of 
the tongue, right tonsil and floor of the mouth, claimed as 
cancer of the larynx, to include as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) RO, which denied the 
benefits sought on appeal.  

It is noted that while the veteran initially requested a 
hearing before a member of the Board sitting at the RO 
(Travel Board hearing), he withdrew this request in lieu of a 
personal hearing at the RO, the request for which he 
subsequently withdrew as well.  


REMAND

The Board initially notes that there was a significant change 
in the law during the pendency of this appeal, and the 
veteran has not been afforded any notice of this change in 
law applicable to his claim on appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Before the Board could perform this necessary development at 
the Board, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision, which now 
requires that the Board remand this case so that the 
necessary development may be completed at the RO.  In 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that that part 
of 38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The development requested below must now be 
completed at the RO, so as to fulfill the requirements of 
VCAA under the above Federal Circuit case.  

The Board additionally notes that in a January 2001 
statement, the veteran's spouse recalls that Dr. W. told the 
veteran and her in March 1998 that his tongue cancer included 
a growth in the larynx.  The Board notes that VA treatment 
records already on file show that Dr. W. is a VA physician.  
While VA treatment records from November 1997 to February 
2003 are on file, the Board is unable to locate the 
referenced record of March 1998.  Additionally, it appears 
that the existing VA treatment records on file were received 
from the veteran, rather than obtained at the RO.  
Accordingly, the RO should request a copy of all pertinent VA 
treatment records, if not already on file, with an eye 
towards obtaining the referenced March 1998 record.  

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to provide the 
veteran any notice of VCAA, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003); See also, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000), 
codified at 38 U.S.C. §§ 5102, 5103, 5103A.  Therefore, for 
these reasons, the case is remanded for the following 
development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for cancer of the base of the 
tongue, right tonsil and floor of the 
mouth, claimed as cancer of the larynx, 
or any other associated symptomatology, 
from May 1971 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1971 to 
the present--if not already of record, as 
identified by the veteran.  Without 
delay, and regardless of the veteran's 
response, if any, to the above, the RO-
on its own initiative-should request and 
obtain copies of VA treatment records 
from the VA medical center located in 
Memphis, Tennessee, dated from January 
1997 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given in this case.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim on 
appeal.  If the decision, in whole or in 
part, remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


